19-865(L)
     Strauss v. Crédit Lyonnais, S.A.



 1                        UNITED STATES COURT OF APPEALS
 2                            FOR THE SECOND CIRCUIT

 3                               SUMMARY ORDER

 4
 5   RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
 6   CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007,
 7   IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
 8   PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1. WHEN CITING A
 9   SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
10   MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
11   DATABASE (WITH THE NOTATION "SUMMARY ORDER"). A PARTY CITING
12   A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
13   REPRESENTED BY COUNSEL.

14   At a stated Term of the United States Court of Appeals for the Second Circuit, held
15   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
16   New York on the 7th day of April, two thousand twenty-one.



17   Present:           AMALYA L. KEARSE,
18                      DENNIS JACOBS,
19                      JOSÉ A. CABRANES,

20                                    Circuit Judges.
21   _________________________________________________________________________

22   MOSES STRAUSS, PHILIP STRAUSS, BLUMA STRAUSS, AHRON
23   STRAUSS, ROISIE ENGELMAN, JOSEPH STRAUSS, TZVI WEISS, LEIB
24   WEISS, MALKE WEISS, YITZCHAK WEISS, YERUCHAIM WEISS, ESTHER
25   DEUTSCH, MATANYA NATHANSEN, CHANA NATHANSEN,
26   MATANYA AND CHANA NATHANSEN for THE ESTATE OF TEHILLA
27   NATHANSEN, YEHUDIT NATHANSEN, S.N., a minor, HEZEKIEL
 1   TOPOROWITCH, PEARL B. TOPOROWITCH, YEHUDA TOPOROWITCH,
 2   DAVID TOPOROWITCH, SHAINA CHAVA NADEL, BLUMA ROM,
 3   RIVKA POLLACK, EUGENE GOLDSTEIN, LORRAINE GOLDSTEIN,
 4   BARBARA GOLDSTEIN INGARDIA, RICHARD GOLDSTEIN, MICHAEL
 5   GOLDSTEIN, CHANA FREEDMAN, MICHAL HONICKMAN for THE
 6   ESTATE OF HOWARD GOLDSTEIN, MICHAL HONICKMAN, DAVID
 7   GOLDSTEIN, HARRY LEONARD BEER as Executor of THE ESTATE OF
 8   ALAN BEER, HARRY LEONARD BEER, ANNA BEER, PHYLLIS MAISEL,
 9   ESTELLE CARROLL, SARRI ANNE SINGER, JUDITH SINGER, ERIC M.
10   SINGER, ROBERT SINGER, JULIE AVERBACH for THE ESTATE OF
11   STEVEN AVERBACH, JULIE AVERBACH, TAMIR AVERBACH, DEVIR
12   AVERBACH, SEAN AVERBACH, A.A., a minor, MAIDA AVERBACH for
13   THE ESTATE OF DAVID AVERBACH, MAIDA AVERBACH, MICHAEL
14   AVERBACH, EILEEN SAPADIN, DANIEL ROZENSTEIN, JULIA
15   ROZENSTEIN SCHON, ALEXANDER ROZENSTEIN, ESTHER
16   ROZENSTEIN, JACOB STEINMETZ, DEBORAH STEINMETZ, JACOB
17   STEINMETZ AND DEBORAH STEINMETZ for THE ESTATE OF
18   AMICHAI STEINMETZ, NAVA STEINMETZ, ORIT MAYERSON,
19   NATANEL STEINMETZ, ROBERT L. COULTER, SR. for THE ESTATE OF
20   JANIS RUTH COULTER, DIANNE COULTER MILLER, ROBERT L.
21   COULTER, SR., ROBERT L. COULTER, JR., LARRY CARTER as the
22   Administrator of THE ESTATE OF DIANE LESLIE CARTER, LARRY
23   CARTER, SHAUN CHOFFEL, RICHARD BLUTSTEIN AND KATHERINE
24   BAKER for THE ESTATE OF BENJAMIN BLUTSTEIN, RICHARD
25   BLUTSTEIN, KATHERINE BAKER, REBEKAH BLUTSTEIN, NEVENKA
26   GRITZ for THE ESTATE OF DAVID GRITZ, NEVENKA GRITZ, NEVENKA
27   GRITZ for THE ESTATE OF NORMAN GRITZ, JACQUELINE CHAMBERS
28   as the Administrator of THE ESTATE OF ESTHER BABLAR, JACQUELINE
29   CHAMBERS, LEVANA COHEN, ELI COHEN, SARAH ELYAKIM,
30   YEHUDA AGABABA, MENACHE AGABABA, YEHEZKEL AGABABA,
31   GRETA GELER, ILANA EROPA DORFMAN, REFAEL KITSIS AND TOVA
32   GUTTMAN as the Administrators of THE ESTATE OF HANNAH ROGEN,
33   AKIVA ANACHOVICH, TEMIMA SPETNER, JASON KIRSCHENBAUM,
34   ISABELLE KIRSCHENBAUM, ISABELLE KIRSCHENBAUM for THE
35   ESTATE OF MARTIN KIRSCHENBAUM, JOSHUA KIRSCHENBAUM,
36   SHOSHANA BURGETT, DAVID KIRSCHENBAUM, DANIELLE
37   TEITELBAUM, NETANEL MILLER, CHAYA MILLER, ARIE MILLER,

                                   -2-
 1   ALTEA STEINHERZ, JONATHAN STEINHERZ, BARUCH YEHUDA ZIV
 2   BRILL, CHAYA BEILI, BENNETT AND PAULA FINER as Legal Guardians
 3   for CHANA NACHENBERG, DAVID NACHENBERG, S.N., a minor,
 4   BENNETT FINER, PAULA FINER, ZEV FINER, SHOSHANA FINER
 5   OHANA, MINA DORA GREEN, MINA DORA GREEN for THE ESTATE
 6   OF HOWARD M. GREEN, STEVEN GREENBAUM for THE ESTATE OF
 7   JUDITH GREENBAUM, STEVEN GREENBAUM, ALAN HAYMAN,
 8   SHIRLEE HAYMAN, DAVID DANZIG, NEIL DANZIG for THE ESTATE
 9   OF REBECCA DANZIG, NEIL DANZIG, HAYYIM DANZIG, SARAH
10   PEARLMAN, CLARA BEN-ZAKEN LASER, NETANEL HERSKOVITZ,
11   MARTIN HERSKOVITZ, PEARL HERSKOVITZ, YAAKOV HERSKOVITZ,
12   JOSHUA FAUDEM, ZOHAR FATER, BRUCE MAZER, ORLY ROM,
13   RICHARD COFFEY, GAL GANZMAN, JUDITH BUCHMAN-ZIV, ORA
14   COHEN, MIRAV COHEN, DANIEL COHEN, O.C., a minor, S.C., a minor,
15   E.N.C., a minor, FAIGA ZVIA LIEBERMAN, EINAT NOKED for THE
16   ESTATE OF EYAL NOKED, EINAT NOKED, A.N., a minor, AVISHAG
17   NOKED, BARUCH ZURI NOKED, BINYAMIN ELKANA NOKED, NETA
18   NECHAMA COHEN, T.N., a minor, KAREN GOLDBERG, CHANA WEISS,
19   ESTHER GOLDBERG, YITZHAK GOLDBERG, SHOSHANA GOLDBERG,
20   ELIEZER GOLDBERG, Y.M.G., a minor, T.Y.G., a minor, NILLY CHOMAN
21   and GILA ALUF

22                   Plaintiffs-Appellants-Cross-Appellees,
23
24                                       - v. -               Nos. 19-865(L)
25                                                                 19-1285(XAP)

26   CRÉDIT LYONNAIS, S.A.,

27                   Defendant-Appellee-Cross-Appellant.

28   _________________________________________________________________________

29   ESTATE OF BERNICE WOLF, ARI HOROVITZ, BATSHEVA HOROVITZ
30   SADAN, DAVID HOROVITZ, ESTATE OF DEBRA RUTH HOROVITZ,
31   ESTATE OF ELNATAN HOROVITZ, ESTATE OF LEAH HOROVITZ,
32   ESTATE OF MOSHE HOROVITZ, NECHAMA HOROVITZ, SHULAMITE

                                       -3-
 1   HOROVITZ, TOVA HOROVITZ NAIMAN, TVI HOROVITZ, URI
 2   HOROVITZ, ESTATE OF BRYAN WOLF, STANLEY WOLF, AVERHAM
 3   GROSSMAN, DEVORAH CHECHANOW LEIFER, JOSEPH LEIFER,
 4   BRACHA MILSTEIN, SHIFRA MILLER, CHAYA ROSENBERG,
 5   ABRAHAM WAXLER, ARTHUR WAXLER, BARUCH WAXLER, CHANA
 6   WAXLER, DINA WAXLER, EZEKIEL WAXLER, GEDALIA WAXLER,
 7   HAGGI WAXLER, NACHUM WAXLER, OBADIAH WAXLER, YAAKOV
 8   WAXLER, YOEL WAXLER, ZACHARIA WAXLER, NETHANIEL BLUTH,
 9   MOSHE NAIMI, FAYE CHANA BENJAMINSON, THE ESTATE OF
10   MOSHE GOTTLIEB, SEYMOUR GOTTLIEB, SHEILA GOTTLIEB, PHILIP
11   LITLE, ESTATE OF ABIGAIL LITLE, ELISHUA LITLE, HANNAH LITLE,
12   HEIDI LITLE, JOSIAH LITLE, NOAH LITLE, FRAN STRAUSS BAXTER,
13   WILLIAM J. BAXTER, ARIELA FREIRMARK, MENACHEM FREIRMARK,
14   HADASSAH FREIRMARK, PHYLLIS PAM, RIVKA REENA PAM,
15   SHOSHANA TITA, EZRA TITA, EPHRAIM TITA, EPHRIAM TITA for THE
16   ESTATE OF BERTIN TITA, RACHEL POTOLSKI, OVADIA
17   TOPPOROWITCH, YISRAEL TOPPOROWITCH, YITZCHAK
18   TOPPOROWITCH, MIRIAM EHRENFELD, ROSE JOSEPH, LEIBEL
19   REINITZ, MALVIA REINITZ, MARGALI REINITZ, MENDY REINITZ,
20   MIRIAM REINITZ, RIVKA REINITZ, SAMUEL REINITZ, SHMUEL
21   REINITZ, YAKOV REINITZ, THE ESTATE OF YISSOCHER DOV REINITZ,
22   YITZCHOK REINITZ, RAIZEL SHIMON, LEAH TAUBER, HELEN
23   WEIDER, AVROHOM D. RICHTER, BREINA RICHTER, MIRIAM LEAH
24   RICHTER, MOSHE RICHTER, NECHAMA RICHTER, SARA MALKA
25   RICHTER, SHLOMO CHAIM RICHTER, TRANNE RICHTER, YAKOV
26   YOSEF RICHTER, THE ESTATE OF MORDECHAI REINITZ, YECHIEL
27   RICHTER, YEHUDIS RICHTER, YISROEL RICHTER, YITZCHOK
28   RICHTER, PERL BRAILOFSKY, MALKY BREUER, ESTER BUXBAUM,
29   GITTEL COHEN, CHAYA FREISEL, RACHEL ROSNER, ELIZABETH
30   SCHWARTZ, JACOB SCHWARTZ, MAX SCHWARTZ, MICHAEL
31   SCHWARTZ, PHILLIP SCHWARTZ, ABRAHAM ZARKOWSKY, ARON
32   ZARKOWSKY, BSHAVA ZARKOWSKY RICHTER, ESTATE OF ELI
33   ZARKOWSKY, EZRIEL ZARKOWSKY, GITTEL ZARKOWSKY, MENDEL
34   ZARKOWSKY, ESTATE OF GOLDIE ZARKOWSKY, JOSEPH
35   ZARKOWSKY, MIRIAM ZARKOWSKY, SHRAGE ZARKOWSKY, TRANY
36   ZARKOWSKY, YEHUDA ZARKOWSKY, THE ESTATE OF DAVID
37   APPLEBAUM, DEBRA APPLEBAUM, THE ESTATE OF JACQUELINE

                                  -4-
 1   APPLEBAUM, NATAN APPLEBAUM, THE ESTATE OF NAAVA
 2   APPLEBAUM, SHIRA APPLEBAUM, YITZCHAK APPLEBAUM, SHAYNA
 3   APPLEBAUM, TOVI BELLE APPLEBAUM, GEELA APPLEBAUM
 4   GORDON, CHAYA TZIPORAH COHEN, ERIK SCHECTER, SHLOMO
 5   TRATNER, THE ESTATE OF TIFERET TRATNER,

 6                       Plaintiffs-Appellants-Cross-Appellees,
 7
 8                                              - v. -

 9   CRÉDIT LYONNAIS, S.A.,

10                    Defendant-Appellee-Cross-Appellant.*
11   ________________________________________________________________________



12   For Strauss Appellants:            PETER RAVEN-HANSEN, Hackensack, New
13                                      Jersey (Gary M. Osen, Ari Ungar, Michael Radine,
14                                      Aaron Schlanger, Osen, Hackensack, New Jersey;
15                                      Steven M. Steingard, Stephen H. Schwartz, Kohn,
16                                      Swift & Graf, Philadelphia, Pennsylvania; Shawn
17                                      P. Naunton, Zuckerman Spaeder, New York, New
18                                      York; C. Tab Turner, Turner & Associates, North
19                                      Little Rock, Arkansas, on the brief).

20   For Wolf Appellants:               FLEISCHMAN BONNER & ROCCO, New York,
21                                      New York (James P. Bonner, Patrick L. Rocco,
22                                      Susan M. Davies, New York, New York, of
23                                      counsel; Richard D. Heideman, Noel J. Nudelman,
24                                      Tracy R. Kalik, Heideman Nudelman & Kalik,
25                                      Washington, D.C., of counsel).




      *    The Clerk of the Court is directed to amend the official caption to conform with the above
           captions of these cases, which were consolidated for adjudication in the district court.


                                                 -5-
 1   For Appellee:                    JONATHAN I. BLACKMAN, New York, New
 2                                    York (Mark E. McDonald, Katherine R. Lynch,
 3                                    Rathna Ramamurthi, New York, New York,
 4                                    Cleary Gottlieb Steen & Hamilton, on the brief).

 5   For Amici Curiae, in
 6   support of Appellee:             MAYER BROWN, Washington D.C. (Andrew J.
 7                                    Pincus, Alex C. Lakatos, Marc R. Cohen, of
 8                                    counsel), for Institute of International Bankers,
 9                                    European Banking Federation, and French Banking
10                                    Federation.




11               Appeal and cross-appeal from a March 31, 2019 judgment of the
12   United States District Court for the Eastern District of New York.

13
14               This cause came on to be heard on the record from the United States
15   District Court for the Eastern District of New York and was argued by counsel.

16                ON CONSIDERATION WHEREOF, it is now hereby ordered,
17   adjudged, and decreed that the judgment of said District Court be and it hereby is
18   affirmed; the cross-appeal is dismissed as moot.



19                 Plaintiffs Moses Strauss, et al., and Estate of Bernice Wolf, et al., who
20   were injured, or represent persons who were injured, in terrorist attacks in Israel
21   and Palestine in 2001-2004, allegedly committed by Hamas, jointly appeal from a
22   March 31, 2019 judgment of the United States District Court for the Eastern District
23   of New York in these consolidated actions, Dora L. Irizarry, then-Chief Judge, (A)
24   dismissing the complaints seeking damages against defendant Crédit Lyonnais,
25   S.A. ("CL"), under the Antiterrorism Act of 1990 ("ATA"), see 18 U.S.C. §§ 2333(a),
26   2331(1), and 2339B, for providing banking services to a charitable organization that
27   allegedly had ties to Hamas; and (B) denying leave to amend the complaints to
28   allege aiding-and-abetting claims against CL under the Justice Against Sponsors


                                               -6-
 1   of Terrorism Act ("JASTA"), see id. § 2333(d). The district court granted CL's motion
 2   for summary judgment dismissing the complaints, relying principally on this
 3   Court's decision in Linde v. Arab Bank, PLC, 882 F.3d 314 (2d Cir. 2018), and
 4   concluding that plaintiffs failed to adduce evidence sufficient to permit an
 5   inference that CL had committed an act involving violence, danger to human life,
 6   or an appearance of intent to intimidate or coerce a population or a government--
 7   elements of an international terrorism claim under the ATA. The court also denied
 8   plaintiffs' motion for leave to file an amended complaint to allege that CL is liable
 9   for the attacks as an aider and abetter, concluding that, given the record on the
10   summary judgment motion, such an amendment would be futile. See Strauss v.
11   Crédit Lyonnais, S.A., 379 F.Supp.3d 148 (E.D.N.Y. 2019).

12                    On appeal, plaintiffs argue principally that the district court erred by
13   misapplying Linde and concluding that plaintiffs' evidence of CL's violation of
14   18 U.S.C. § 2339B was insufficient to permit inferences either that CL itself engaged
15   in terrorist activity or that it had the requisite state of mind to make it liable for
16   aiding and abetting that activity. In its cross-appeal, CL argues that if we do not
17   affirm the judgment of the district court, we should reverse that court's denial of
18   CL's motion to dismiss the actions for lack of personal jurisdiction; however, CL
19   urges that "[g]iven the number of years during which these cases have already been
20   pending, this Court can and should 'assume jurisdiction' and affirm on the
21   . . . merits . . . as a means of preventing waste of judicial resources." (CL brief on
22   appeal at 61-62 (other internal quotation marks omitted).)

23                 This appeal was argued in tandem with the appeal in Weiss v. National
24   Westminster Bank PLC, Nos. 19-863, -1159, which we have decided today in a
25   published opinion, see --- F.3d --- (2d Cir. 2021) ("Weiss"). Although CL is not the
26   defendant against which the Weiss actions were brought, both sets of actions were
27   commenced in the mid-2000's asserting ATA claims premised on international
28   terrorist attacks attributed to Hamas; the actions proceeded largely along parallel
29   lines (sometimes with coordinated pretrial discovery proceedings), involved the
30   same legal issues, and were dismissed by the same district judge in opinions filed
31   on the same day, with the opinion in the present case frequently citing past
32   decisions and reasoning in the Weiss actions.




                                                -7-
 1                The issues in these two sets of actions were the same; the issues in both
 2   appeals are the same; the arguments made by both sets of appellants are the same;
 3   and the two appellees pursue virtually identical conditional cross-appeals. We
 4   conclude, for the reasons discussed in Weiss, that the district court did not err in
 5   granting summary judgment dismissing the Strauss and Wolf plaintiffs' complaints
 6   under the ATA or in denying their request for leave to amend in order to bring
 7   claims under JASTA. We accordingly affirm the judgment of the district court;
 8   CL's cross-appeal is thus moot.

 9               We have considered all of plaintiffs' arguments on appeal and have
10   found them to be without merit. The judgment of the district court is affirmed; the
11   cross-appeal is dismissed.



12                                    FOR THE COURT:
13                                    CATHERINE O'HAGAN WOLFE, Clerk of Court
14




                                              -8-